UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LIYOUWORK SAHLEMARIAM,
Petitioner,

v.
                                                               No. 97-2662
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

YALEMZEWD GIZACHEW,
Petitioner,

v.
                                                               No. 97-2663
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petitions for Review of Orders
of the Board of Immigration Appeals.
(A70-796-083, A70-662-642)

Submitted: April 21, 1998

Decided: July 17, 1998

Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

William H. Rhodes, Arlington, Virginia, for Petitioners. Frank W.
Hunger, Assistant Attorney General, Charles E. Pazar, Senior Litiga-
tion Counsel, Margaret Perry, Office of Immigration Litigaton,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In this consolidated appeal, Liyouwork Sahlemariam and Yalem-
zewd Gizachew petition for review of orders of the Board of Immi-
gration Appeals (the "Board") denying their applications for asylum
and withholding of deportation but granting voluntary departure.
Because substantial evidence supports the Board's decisions, we
affirm.

Sahlemariam is a twenty-seven year old female native and citizen
of Ethiopia. She entered the United States in 1991 as a non-immigrant
student and filed an application for asylum in 1995. Her claim was
based upon her Amhara ethnicity and her relationship to her uncle. At
the deportation hearing, at which Sahlemariam conceded deporta-
bility, the Immigration Judge ("IJ") denied Sahlemariam's petition for
asylum and withholding of deportation but granted her application for
voluntary departure. The Board reviewed Sahlemariam's claims and
dismissed her appeal.

For nearly ten years Sahlemariam lived with her uncle in Ethiopia's
capital city of Addis Ababa. Her uncle was Minister of Agriculture
and also Minister of Industry under the Marxist regime of Colonel
Mengistu Haile Mariam ("Mengistu"). In 1991, the Mengistu govern-

                    2
ment was overthrown by the Ethiopian People's Revolutionary Dem-
ocratic Front ("EPRDF"), composed primarily of members of the
Tigray ethnic group.

After a new government was installed, Sahlemariam's uncle was
arrested and still remains incarcerated. Sahlemariam's home was ran-
sacked by government soldiers searching for documents relating to
her uncle's governmental service. Sahlemariam was arrested and
detained for anywhere from three to seven days. During that period,
she was questioned regarding her knowledge of her uncle's activities
and records. On one occasion, she was threatened with a knife and
told that she would be killed if she did not turn over her uncle's docu-
ments. Sahlemariam was released and instructed to report to govern-
ment officials once every week to ensure that authorities would be
able to locate her. Shortly thereafter, Sahlemariam was issued a pass-
port, left the country and came to the United States. Sahlemariam
received a letter from her uncle in which he stated that he told govern-
ment officials that Sahlemariam had copies of the documents officials
were looking for. According to the uncle, as a result of his disclosure
to government officials, Sahlemariam's name and picture were dis-
tributed to other government agencies.

Still in Ethiopia are Sahlemariam's mother and five siblings. A
brother has completed his studies at a university. A sister has been
dismissed from her job purportedly because she is Amharan. Once in
the United States, Sahlemariam joined the Coalition of Ethiopian
Democratic Forces ("COEDF").

Gizachew is a twenty-seven year old female native and citizen of
Ethiopia and a member of the Amhara ethnic group. She entered the
United States in 1993 as a non-immigrant visitor for pleasure. The
United States Immigration & Naturalization Service ("INS") began
deportation proceedings against her by issuing an order to show
cause, charging her with deportability for having remained longer
than permitted. At the deportation hearing, Gizachew conceded
deportability and applied for relief from deportation in the form of
asylum and withholding of deportation. The IJ concluded that Giz-
achew had failed to testify credibly as to the basis of her fear of perse-
cution if she returned to Ethiopia and denied her requested relief. On

                     3
appeal, the Board adopted the IJ's adverse credibility findings and
dismissed the appeal.

Gizachew contends the following: after the overthrow of the
Mengistu government, she was dismissed from her position at a phar-
macy because she was Amharan. Three months later, she returned to
protest her dismissal. Police arrested her and detained her for two
weeks. During her detention, she was interrogated, slapped, pushed
around, and beaten with fists and sticks. As a result, she was heavily
bruised. Gizachew's father is a member of the All Amhara People's
Organization, an opposition party to the new government. In 1992, he
was fired from his position and arrested.

To establish a prima facie case for asylum, a person must show that
she has a well-founded fear of persecution, or a showing of past per-
secution, as a result of her "race, religion, nationality, membership in
a particular social group, or political opinion." 8 U.S.C.A.
§ 1101(a)(42)(A) (West Supp. 1998); see also Huaman-Cornelio v.
Board of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992). To
demonstrate a "well-founded fear of persecution," an individual must
show that a reasonable person under these circumstances would fear
persecution and that the fear has some basis "in the reality of the cir-
cumstances" validated with "specific concrete facts." Id.

We must uphold the Board's decision if it is supported by substan-
tial evidence from the record as a whole. See Huaman-Cornelio, 979
F.2d at 999. We reverse the Board only if the evidence presented by
the petitioner "was so compelling that no reasonable factfinder could
fail to find the requisite fear of persecution." INS v. Elias-Zacarias,
502 U.S. 478, 483-84 (1992).

I.

Sahlemariam's primary contention is that she fears persecution
based upon her relationship to her uncle. In dismissing Sahlemariam's
appeal, the Board determined that her detention was due to a lawful
investigation of her uncle's possible complicity in human rights viola-
tions brought about by the Mengistu regime. The State Department
has noted that the current government is bringing criminal charges
against members of the Mengistu regime for crimes against humanity.

                    4
The Board also found that the current government's purported desire
to question her is related solely to the missing government docu-
ments.

Furthermore, according to the Board, Sahlemariam's fear of perse-
cution based upon her kinship with her uncle or her ethnicity is not
supported by the evidence. A 1995 report issued by the Department
of State's Bureau of Democracy states that family members of
deposed Mengistu officials do not face harassment or discrimination
solely based upon their relationship to the jailed relative. In addition,
the Board noted that Sahlemariam was able to obtain a passport in
spite of her connection to the deposed regime. Sahlemariam's fear
based on her ethnicity is also not supported by the State Department's
report which found that an asylum claim based on Amhara ethnic
identity "would not be consistent with the country conditions in Ethi-
opia," and "there is no evidence that the[Transitional Government]
is targeting Amharas for severe mistreatment as a particular ethnic
group."* Thus, we find that Board's findings are supported by sub-
stantial evidence.

II.

In denying Gizachew's application for asylum, the IJ noted numer-
ous inconsistencies within her testimony and in comparison to her
application for asylum. Most notably, Gizachew did not mention her
father's arrest and imprisonment by the current government in her
application. Furthermore, the IJ found Gizachew's testimony regard-
ing her dismissal from the pharmacy was suspect. She remained
employed for a period of fourteen months after the new government
took power. After she was dismissed, she received a recommendation
letter from the pharmacy. In addition, she waited three months to pro-
test her dismissal. The IJ also found that the testimony regarding the
_________________________________________________________________
*Sahlemariam contends on appeal that she fears persecution based
upon her membership in the COEDF. This contention was not raised on
appeal to the Board. An alien's failure to raise an issue before the BIA
constitutes a waiver of the issue and precludes review by this court. See
Farrokhi v. INS, 900 F.2d 697, 700 (4th Cir. 1990). In any event, it has
been found that members of COEDF who renounce violence do not face
persecution. See Feleke v. INS, 118 F.3d 594, 598-99 (8th Cir. 1997).

                     5
details of her purported beatings at the hands of government officials
was inconsistent and unsupported by any medical reports.

An IJ's credibility determination is granted substantial deference
and is reviewed under a substantial evidence standard. See Figeroa v.
INS, 886 F.2d 76, 78 (4th Cir. 1989) (stating that an IJ who rejects
a witness' positive testimony based on a lack of credibility should
offer specific reasons for disbelief). In Gizachew's case, the IJ offered
several concrete examples of inconsistencies and missing details
which led to his conclusion that her testimony was not credible. Giz-
achew contends that the inconsistencies were not material. Yet, her
request for asylum is primarily based upon an allegation that her fam-
ily has faced persecution. However, she failed to mention her father's
arrest and detention in either her asylum application or her affidavit
accompanying the affidavit. Furthermore, the IJ found the testimony
of Gizachew's own alleged persecution to be unbelievable because
the details kept changing. We find these are material inconsistencies.
Accordingly, we conclude that substantial evidence supports the IJ's
findings and the Board's dismissal of her appeal.

We find no reason to reverse the Board's decision in either appeal.
We therefore affirm the decisions. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     6